Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.

Status of Claims
Claims 1-20 are currently pending in this application in response to the claim amendments and remarks filed on November 9, 2020.

Response to Applicant’s Remarks
With respect to 35 U.S.C. 103(a) rejections:
	Claims 1-20 stand rejected over Souilmi in view of Swan. Applicant argues that Souilmi teaches systems and methods using Bayesian statistics to disaggregate customer load based on consumption data that are obtained in real-time or near real-time, therefore fails to disaggregate customer load based on consumption data that are obtained at a frequency of “greater than or equal to one day”. Hence, Applicant argues that Souilmi teaches away from the claimed invention because Applicant’s claimed invention does not require frequent uploading, gathering, or acquiring of energy consumption data from customers or users in order to accurately determine disaggregated energy consumption values. See Remarks at 9-10.
Examiner disagrees. Souilmi teaches that the “analysis” to determine the load profile may be performed in real-time to determine which appliances are currently operating (par.0069). Nonetheless, Souilmi further teaches that the analysis may determine which appliances are operated at various times in a predetermined period of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souilmi (US 2011/0046904) in view of Swan et al. (“Modeling of end-use energy consumption in the residential sector: A review of modeling techniques”, ScienceDirect, 2009, p.1819-1835).

With respect to claim 1, 19 and 20, Souilmi a computer-implemented method for predicting disaggregated energy consumption of a select user (system and method for analyzing a customer load and generation profile to disaggregate customer load and generation profile, figs.2-3), comprising: 
acquiring, by a computing system (system of fig.2), a set of data from a plurality of data sources (acquiring data from sources customer database 208, load and/or generation patterns library 210, fig.2, fig.6, and fig.8), wherein the set of data comprises at least one of (1) energy consumption data associated with a plurality of other users (sources such as customer database 208 storing customer load profiles of all customers and load generation patterns library 210 storing load patterns for plurality of appliances, fig.2 and par.0042-43) [[or (2) external features including geophysical and building characteristics]], wherein the set of data is dynamic and changes over time as the energy consumption data [[or the external features]] change or are being updated (daily disaggregation analysis to determine actual load for particular appliances, par.0035 and par.0065; data are sent periodically, par.0050); 
training, by the computing system, a Bayesian network model based on the set of data (trained statistical Bayesian model based on sources input from customer load profiles and load generation patterns of appliances, fig. 4 and par.0078), wherein the Bayesian network model is updated as the set of data changes over time (the analysis 
receiving, by the computing system, information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day, wherein the information comprises a total actual energy consumption value in the select user's residence for each interval (customer load/profile data are used to determine how much energy is used daily for a particular appliance at customer premises, par.0035; determine which appliances are operated at various times in a predetermined period of a day, a week, a month, a season, or a year, par.0069; determine the amount of energy required to heat a household for a predetermined period such as a day, week, or month, par.0066; disaggregate the heater load profile to determine the cost per day, fig.6 and par.0066; determines the energy or water usage or energy generation of a particular appliance for a predetermined period such as one day, par.0035); 
inputting, by the computing system, the information into the Bayesian network model as the information is being received at the frequency for the plurality of time intervals (trained Bayesian statistical models to generate the estimations marginal MAP probabilities, fig.4 and par.0078); and 
predicting, by the computing system and using the Bayesian network model (fig.4), a plurality of disaggregated energy consumption values for a plurality of different energy consumption sources that contribute to a total energy consumption in the select user's residence (fig.6 teaches disaggregating the total load profile of a particular customer into particular appliances from a source such as known load generation patterns library 210 for a particular appliance, par.0060, and further information stored in customer database 208 such as make and/or model of a particular appliance and cost of operating a particular make/model, par.0060, par.0067), wherein the plurality of disaggregated energy consumption values are predicted from the information comprising the total actual energy consumption value in the select user's residence for each interval (customer load/profile data are used to determine how much energy is used daily for a particular appliance at customer premises, par.0035; customer load 
Souilmi does not teach wherein the data sources comprise residential energy consumption surveys associated with the plurality of other users.
However, it is known by Swan to teach wherein the data sources comprise residential energy consumption surveys associated with the plurality of other users (Swan: detailed surveys of appliance and occupants at section 5.1.2, p.1826, and particularly residential energy consumption survey on p.1827-1828 col.1).  Additionally, Swan also teaches acquiring a set of data from a plurality of data sources (Swan: detailed information from various surveys, p.1821 and section 3.1, par.3), wherein the set of data comprises energy consumption data associated with a plurality of other users (Swan: energy consumption data from billing data of customers, p.1825 and sections 5.1-5.1.3) and external features including geophysical and building characteristics (Swan: physical characteristics of the dwellings, p.1825 and sections 5.1-5.2.2), wherein the set of data is dynamic and changes over time as the energy consumption data or the external features change or are being updated (Swan: updated from new billing data, p.1825 and col.2; from daily energy consumption information, p.1826 and col.2; adaptive by accumulating additional energy data of recent energy data updated as becomes available, p.1828 and col.1).
Because Swan is also directed to modeling of end-use energy consumption in residential by disaggregating down to individual appliances (Swan: p.1826, section 5.1.2, p.1828, col.1, section 5.2.1, p.1829, col.2; Table 1; Souilmi: figs.2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain input data from residential energy consumption surveys as taught by Swan and combine with the system and method for analyzing a customer load and generation profile to disaggregate customer load and generation profile as taught by Souilmi for the purpose of providing more detailed information than the above aggregate values and to 

With respect to claim 19, Souilmi teaches further a system for predicting energy consumption of a select user (system and method for analyzing a customer load and generation profile to disaggregate customer load and generation profile, figs.2-4), comprising: a server (servers of system in fig.2, par.0048 and par.0080) in communication with a plurality of data sources (communication with customer database 208, and load patterns library 210, fig.2); and a memory (memory 206, fig.2) storing instructions that, when executed by the server, cause the server to perform operations (fig.2 and par.0048 and par.0080-0081).

With respect to claim 20, Souilmi teaches further a non-transitory computer-readable storage medium including instructions (par.0048 and par.0080) that, when executed by at least one processor (processor 204, fig.2) of a computing system (computing system fig.2), cause the computing system to predict energy consumption of a select user (system and method for analyzing a customer load and generation profile to disaggregate customer load and generation profile, figs.2-4).

With respect to claim 2, Souilmi teaches further wherein the information associated with the select user includes one or more inputs from the select user (interface for user to interact with components of system fig.2, par.0047).  

With respect to claim 3, Souilmi teaches further wherein the one or more inputs from the select user include at least one of a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air- conditioning input, or a heating input (input such as model of the appliance and the particular time of operation and appliance such as a heating unit, par.0069).
  


With respect to claim 5, Souilmi teaches further wherein the training of the Bayesian network model includes at least one of a structure learning process or a parameter learning process (Bayesian statistics with maximum posteriori estimate relies on priori information obtained about customer load profile with parameters to perform the estimate, par.0075; feature extraction select subset of measurement data including series of electrical parameters and tag a subset of the measurement data as one or more events where an event may comprise a significant variation between 2 sampling points of one of the measured electrical parameters, par.0061).  

With respect to claim 6, Souilmi teaches further wherein the structure learning process facilitates developing a structure of the Bayesian network model, and wherein the structure learning process utilizes at least one of machine learning or manual effort (Bayesian statistics with maximum posteriori estimate is an unsupervised machine learning, par.0075).  

With respect to claim 7, Souilmi teaches further wherein the parameter learning process enables the training of the Bayesian network model, and wherein the parameter learning process utilizes at least a subset of the given set of data to determine probabilities associated with the Bayesian network model (feature extraction select subset of measurement data including series of electrical parameters and tag a subset of the measurement data as one or more events where an event may comprise a significant variation between 2 sampling points of one of the measured electrical parameters, par.0061).

With respect to claim 8, Souilmi teaches further wherein the plurality of intervals comprises daily intervals, weekly intervals, monthly intervals, or yearly intervals (day, week, or month, par.0066; day, week, month, season, or year, par.0069).  

With respect to claim 9, Souilmi combine with Swan teaches wherein the total actual energy consumption value is obtained via billing information associated with the select user (Swan: energy consumption data from billing data of customers, p.1825 and sections 5.1-5.1.3).  Because Swan is also directed to modeling of end-use energy consumption in residential by disaggregating down to individual appliances (Swan: p.1826, section 5.1.2, p.1828, col.1, section 5.2.1, p.1829, col.2; Table 1; Souilmi: figs.2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain input data from billing information associated with the select user as taught by Swan and combine with the system and method for analyzing a customer load and generation profile to disaggregate customer load and generation profile as taught by Souilmi for the purpose of correlating the energy consumption of the house with its characteristics identified during the survey (Swan: p.1821 and section 3.1).

With respect to claim 10, Souilmi combined with Swan teaches wherein the plurality of disaggregated energy consumption values for the plurality of different energy consumption sources are determined without requiring installation of additional equipment or energy consumption sensors for the select user (Swan: various sources of inputs as taught in section 3.1 that do not require sensors or meters).  Because Swan is also directed to modeling of end-use energy consumption in residential by disaggregating down to individual appliances (Swan: p.1826, section 5.1.2, p.1828, col.1, section 5.2.1, p.1829, col.2; Table 1; Souilmi: figs.2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain input data from various sources and not from sensors or meters as taught by Swan and combine with the system and method for analyzing a customer load and generation profile to disaggregate customer load and generation profile as taught by Souilmi for the purpose of developing residential energy models that includes information on the physical characteristics of the dwellings, occupants and their appliances, historical energy consumption, climatic conditions, and macroeconomic indicators and the information can be collected independently or concurrently, can be national aggregate 

With respect to claim 11, Souilmi teaches further wherein the determining of the plurality of disaggregated energy consumption values includes applying a maximum a posteriori estimation process to the Bayesian network model to determine the plurality of disaggregated energy consumption values for the plurality of different energy consumption sources associated with the select user (Bayesian statistics with maximum posteriori estimate relies on priori information obtained about customer load profile with parameters to perform the estimate, par.0075).  

With respect to claim 12, Souilmi teaches further wherein the set of data is represented in the Bayesian network model (Bayesian statistics with maximum posteriori estimate relies on priori information obtained about customer load profile with parameters to perform the estimate, par.0075), and wherein at least a first subset of the set of data influences, in the Bayesian network model, at least a second subset of the set of data (the customer generation and load profile may be disaggregated into a first subset of loads and a second subset of power generation and using disaggregation, the first subset of loads may be ascribed to one or more load-drawing appliances resident at the customer premises and using disaggregation the second subset of power generation may be ascribed to one or more power-generating appliances, par.0064).  

With respect to claim 13, Souilmi combined with Swan teaches wherein the set of data comprises the (1) energy consumption data associated with the plurality of other users (Souilmi: sources such as customer database 208 storing customer load profiles of all customers and load generation patterns library 210 storing load patterns for plurality of appliances, fig.2 and par.0042-43) and (2) the external features including geophysical and building characteristics (Swan: physical characteristics of the dwellings, p.1825 and sections 5.1-5.2.2).  Because Swan is also directed to modeling of end-use energy consumption in residential by disaggregating down to individual appliances (Swan: p.1826, section 5.1.2, p.1828, col.1, section 5.2.1, p.1829, col.2; 

With respect to claim 14, Souilmi teaches further wherein the energy consumption data associated with the plurality of other users includes at least one of a housing type metric, a square-footage metric, a rent-or-own metric, an occupant amount metric, a fridge amount metric, an air-conditioning metric, or a heating metric (input such as model of the appliance and the particular time of operation and appliance such as a heating unit, par.0069).  

With respect to claim 15, Souilmi combined with Swan teaches wherein the external features include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric (Swan: heating and cooling degree days, p.1823, p.1825, p.1826), a year-made metric (Swan: CDA model for each year to identify changing ownership of appliance, p.1826), a building type metric (buildings energy consumption survey CBECS, p.1831), a locational metric (Swan: geographical information GIS, p.1824), or a climate metric (Swan: heating and cooling degree days, p.1823, p.1825, p.1826).  Because Swan is also directed to modeling of end-use energy consumption in residential by disaggregating down to individual appliances (Swan: p.1826, section 5.1.2, p.1828, col.1, section 5.2.1, p.1829, col.2; Table 1; Souilmi: figs.2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain further data relate to heating/cooling day metric as taught by Swan and combine with the system and method for analyzing a customer load and generation profile to disaggregate customer load and generation profile as taught by Souilmi for the purpose of regressing energy bill data onto a weather dependent coefficient (Swan: p.1825).



With respect to claim 17, Souilmi combined with Swan teaches wherein the Bayesian network model is updated as the information associated with the select user changes over time (Swan: updated from new billing data, p.1825 and col.2; from daily energy consumption information, p.1826 and col.2; adaptive by accumulating additional energy data of recent energy data updated as becomes available, p.1828 and col.1).  Because Swan is also directed to modeling of end-use energy consumption in residential by disaggregating down to individual appliances (Swan: p.1826, section 5.1.2, p.1828, col.1, section 5.2.1, p.1829, col.2; Table 1; Souilmi: figs.2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date to update the Bayesian network model with updated information associated with the select user as taught by Swan and combine with the system and method for analyzing a customer load and generation profile to disaggregate customer load and generation profile as taught by Souilmi for the purpose of improve quality (Swan: p.1823).

With respect to claim 18, Souilmi teaches further wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance (electrical or gas energy usage in customer load profile, par.0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        May 8, 2021